DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (2009/0190630 hereinafter Hong) in view of Spreitzer et al. (7,959,114 hereinafter Spreitzer) and Johnson et al. (4,068,966 hereinafter Johnson).
	Regarding claim 1, Hong teaches a sensor mounting clamp including a clamp wall (40 Fig 2), comprising: 
an annular segment cross-sectional portion having first and second ends (44, 43, 40 Fig 2); and 
a sensor mounting portion (30 Fig 2), the annular segment cross-sectional portion, wherein the sensor mounting portion is configured to receive and hold a sensor in place against a structure when the clamp wall is disposed around the structure (30, 32, Fig 2,  Fig 1, 3).  
However, Hong does not teach the annular segment interlock with each other via interlocking pockets alternatingly extending from the first and second ends and the sensor mounting portion extending radially outward from the annular segment cross-sectional portion.
Spreitzer teaches a pipe holder having the annular segment interlock with each other via interlocking pockets alternatingly extending from the first and second ends (4, 5, 6 Fig 2).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a pocket as taught by Spreitzer for connecting to a pipe for ease of mounting.

Johnson teaches the mounting portion extending radially outward from the annular segment cross-sectional portion (24, 20 Fig 1).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to arrange the mounting portion radially as taught by Johnson for ease of mounting devices to a pipe.
	With respect to claims 2, 11,  Hong teaches the sensor mounting portion comprises a semicircular cross-sectional portion (30 Fig 2) connected to the annular segment cross-sectional portion via first and second connecting portions extending from the annular segment cross-sectional portion (41, 44 Fig 2).  

Regarding claims 3, 12, the combination does not teach the sensor mounting portion is disposed on a side of the clamp wall opposite the first and second ends of the annular segment cross-sectional portion.  
Johnson teaches the sensor mounting portion is disposed on a side of the clamp wall opposite the first and second ends of the annular segment cross-sectional portion (24, 20 Fig 1).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to arrange the mounting portion radially as taught by Johnson for ease of mounting devices to a pipe.
With respect to claims 8, 16, Hong teaches the clamp wall comprises a single piece (Fig 2).  
Regarding to claims 9, 17, Hong teaches a single piece clamp (Fig 2).
However, Hong does not the single piece is comprised of stainless steel. 
Spreitzer teaches the single piece is comprised of stainless steel (col 2 lines 4-7).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to use steel as taught by Spreitzer for connecting to a pipe for ease of mounting.

Regarding to claim 10, Hong teaches a sensor mounting clamp including a clamp wall (40 Fig 2), comprising: 
a ring-shaped segment cross-sectional portion having first and second ends (44, 43, 40 Fig 2); and 
a sensor mounting portion (30 Fig 2), the ring-shaped segment cross-sectional portion, wherein the sensor mounting portion is configured to receive and hold a sensor in place against a structure when the clamp wall is disposed around the structure (30, 32, Fig 2,  Fig 1, 3).  
However, Hong does not teach the ring-shaped segment interlock with each other via interlocking pockets alternatingly extending from the first and second ends and the sensor mounting portion extending radially outward from the annular segment cross-sectional portion.
Spreitzer teaches a pipe holder having the annular segment interlock with each other via interlocking pockets alternatingly extending from the first and second ends (4, 5, 6 Fig 2).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a pocket as taught by Spreitzer for connecting to a pipe for ease of mounting.
However, the combination (Hong modified by Spreitzer) does not teach the sensor mounting portion extending radially outward from the annular segment cross-sectional portion.
Johnson teaches the mounting portion extending radially outward from the annular segment cross-sectional portion (24, 20 Fig 1).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to arrange the mounting portion radially as taught by Johnson for ease of mounting devices to a pipe.





Claims 4, 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (2009/0190630 hereinafter Hong) in view of Spreitzer et al. (7,959,114 hereinafter Spreitzer) and Johnson et al. (4,068,966 hereinafter Johnson) as applied to claim 1/10, further in view of Sarkisyan et al. (2009/0302601 hereinafter Sarkisyan).
With respect to claim 4, the combination (Hong modified by Spreitzer and Johnson) does not teach the interlocking pockets are configured to longitudinally align to receive a retention piece.  
Sarkisyan teaches a pipe coupling device with interlocking pockets are configured to longitudinally align to receive a retention piece (238 Fig 13A).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a retention piece as taught by Sarkisyan for holding the clamps securely. 
Regarding claim 5, the combination does not teach at least one interlocking pocket extending from the first end of the clamp wall is configured to directly engage with at least one interlocking pocket extending from the second end of the clamp wall.  
Sarkisyan teaches at least one interlocking pocket extending from the first end of the clamp wall is configured to directly engage with at least one interlocking pocket extending from the second end of the clamp wall (138, 140, 141 Fig 7).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include interlocking pockets as taught by Sarkisyan for holding the clamps securely. 
With respect to claim 6, 13, 14, the combination does not teach the sensor mounting clamp comprising two or three interlocking pockets.  
Sarkisyan teaches two or three interlocking pockets (138 Fig 7).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include interlocking pockets as taught by Sarkisyan for holding the clamps securely. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (2009/0190630 hereinafter Hong) in view of Spreitzer et al. (7,959,114 hereinafter Spreitzer) and Johnson et al. (4,068,966 hereinafter Johnson) as applied to claim 1/10, further in view of Ishizaka et al. (2014/0339821 hereinafter Ishizaka).
Regarding claims 7 and 15, the combination (Hong modified by Spreitzer and Johnson) does not teach a flange extending longitudinally and radially inward from the sensor mounting portion, wherein the flange is configured to constrain longitudinal movement of the sensor when the sensor is held in place against the structure by the sensor mounting clamp.  
Ishizaka teaches a flange extending longitudinally and radially inward from the sensor mounting portion (64 Fig 4), wherein the flange is configured to constrain longitudinal movement of the sensor when the sensor is held in place against the structure by the sensor mounting clamp (para 45).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a flange/stopper as taught by Ishizaka for retaining the sensor in place for measurement accuracy.

Claims 18-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (2009/0190630 hereinafter Hong) in view of Johnson et al. (4,068,966 hereinafter Johnson) and Sarkisyan et al. (2009/0302601 hereinafter Sarkisyan).
With respect to claim 18, Hong teaches a sensor mounting clamp including a clamp wall (40 Fig 2), comprising: 
a ring-shaped segment cross-sectional portion having first and second ends (44, 43, 40 Fig 2); and 
a sensor mounting portion (30 Fig 2), the ring-shaped segment cross-sectional portion, wherein the sensor mounting portion is configured to receive and hold a sensor in place against a structure when the clamp wall is disposed around the structure (30, 32, Fig 2,  Fig 1, 3).  
However, Hong does not teach the ring-shaped segment interlock with each other via interlocking pockets alternatingly extending from the first and second ends, and the sensor mounting portion extending radially outward from the annular segment cross-sectional portion.

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to arrange the mounting portion radially as taught by Johnson for ease of mounting devices to a pipe.
However, the combination (Hong modified by Johnson) does not teach the ring-shaped segment interlock with each other via interlocking pockets alternatingly extending from the first and second ends.
Sarkisyan teaches at least one interlocking pocket extending from the first end of the clamp wall is configured to directly engage with at least one interlocking pocket extending from the second end of the clamp wall (138, 140, 141 Fig 7).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include interlocking pockets as taught by Sarkisyan for holding the clamps securely. 
Johnson teaches the mounting portion extending radially outward from the annular segment cross-sectional portion (24, 20 Fig 1).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to arrange the mounting portion radially as taught by Johnson for ease of mounting devices to a pipe.
With respect to claim 19,  Hong teaches the sensor mounting portion comprises a semicircular cross-sectional portion (30 Fig 2) connected to the annular segment cross-sectional portion via first and second connecting portions extending from the annular segment cross-sectional portion (41, 44 Fig 2).  

Regarding claim 20, Hong does not teach the sensor mounting portion is disposed on a side of the clamp wall opposite the first and second ends of the ring-shaped segment.
Johnson teaches the sensor mounting portion is disposed on a side of the clamp wall opposite the first and second ends of the ring-shaped segment (24, 20 Fig 1).

With respect to claim 22, Hong teaches the clamp wall comprises a single piece (40 Fig 2).  
Regarding to claim 23, Hong teaches a single piece clamp (Fig 2).
However, Hong does not the single piece is comprised of stainless steel. 
Spreitzer teaches the single piece is comprised of stainless steel (col 2 lines 4-7).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to use steel as taught by Spreitzer for connecting to a pipe for ease of mounting.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (2009/0190630 hereinafter Hong) in view of Johnson et al. (4,068,966 hereinafter Johnson) and Sarkisyan et al. (2009/0302601 hereinafter Sarkisyan), as applied to claim 18, further in view of Ishizaka et al. (2014/0339821 hereinafter Ishizaka).
Regarding claim 21, the combination (Hong modified by Johnson and Sarkisyan) does not teach a flange extending longitudinally and radially inward from the sensor mounting portion, wherein the flange is configured to constrain longitudinal movement of the sensor when the sensor is held in place against the structure by the sensor mounting clamp.  
Ishizaka teaches a flange extending longitudinally and radially inward from the sensor mounting portion (64 Fig 4), wherein the flange is configured to constrain longitudinal movement of the sensor when the sensor is held in place against the structure by the sensor mounting clamp (para 45).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a flange/stopper as taught by Ishizaka for retaining the sensor in place for measurement accuracy.

Conclusion
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Golden et al. (2017/0284870) teaches a sensor mounting of temperature sensor within a groove having two semi-circular pieces to mount on a pipe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855